DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuation Application
	This application is a continuation application (“CON”) of U.S. App. 15/652,558, now U.S. Patent 10,209,077, which is a continuation application of U.S. App. 15/243,513, now U.S. Patent 9,733,089.  See MPEP §201.07.  In accordance with MPEP §609.02 A.2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application.  Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application.  Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicant(s) desire the information to be printed on a patent issuing from this application.  See MPEP §609.02 A. 2.  Finally, Applicant(s) are reminded that the prosecution history of the Parent Application is relevant in this application.  See e.g., Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350, 69 USPQ2d 1815, 1823 (Fed. Cir. 2004) (holding that statements made in prosecution of one patent are relevant to the scope of all sibling patents).

Status of Claims
	Claims 1-20 were originally filed on January 4, 2019 as a continuation of U.S. Patent Application serial number 15/652,558 (now US Patent 10,209,077), filed July 18, 2017, which was a CON of 15/243,513 (now US Patent 9,733,089), filed on August 22, 2016. 
	Claims 1-20 are currently pending.
Information Disclosure Statement

The Information Disclosure Statements that were filed on January 4, 2019, June 20, 2019, February 4, 2020, and July 15, 2020 are in compliance with 37 CFR 1.97.  Accordingly, the IDSs have been considered by the Examiner.  An initialed copy of the Form 1449 is enclosed herewith.
	
	Claim Objections
Claims 1, 4, 7, 10, 12, 14, 17, 18, and 20 are objected to because of the following informalities: The claims contain bullet points before claim limitations.  It is not customary to use bullet points in claim formatting.  Appropriate correction is required.
	Further, claims 2, 3, 5, 6, 8, 9, 11, 13, 15, 16, and 19 are objected to because they depend from an objected claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Independent claim 1 recites the series of steps of: “in a first time period, collecting geographic position data…; in the first time period, collecting a first set of inertial data …; analyzing the first set of inertial data to generate a first set of vertical vehicular motion data; generating a mapping association between the first set of vertical vehicular motion data and the geographic position data; in a second time period after the first time period, collecting a second set of inertial data …; analyzing the second set of inertial data to generate a second set of vertical vehicular motion data; and calculating an estimated mental processes.  
This judicial exception is not integrated into a practical application because the claims are directed to an abstract idea with no additional generic computing elements. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of the location sensor of a navigation device and the inertial sensor of the navigation device are well-understood, routine, and conventional as recognized by the court decisions listed in MPEP 2106.05(d).
Claims 2 (location sensor comprises a GPS receiver, and inertial sensor comprises an inertial measurement unit IMU), 4 (navigation device), 5 and 6 (location sensor of the navigation device), 10 (location sensor), and 11 (navigation device) include additional elements that fail to integrate the exception into a practical application nor does it amount to significantly more than the judicial exception.
Claims 3, 4, 7, 8, 9, 10, and 11 add further limitations that fall within mental processes and are directed to the abstract idea.
Claims 4 (navigating the vehicle according to the first previously traveled route), 5 and 6 add further limitations that fall within a certain method of organizing human activity and are directed to the abstract idea.
Independent claim 12 recites the series of steps of: “receiving a mapping association between a first set of vertical vehicular motion data and a set of geographic position data; after receiving the mapping association, collecting a set of inertial data; analyzing the set of inertial data to produce a second set of vertical vehicular motion data; and determining an estimated location of the vehicle based on the second set of vertical vehicular motion data and the mapping association” which are mental processes.  

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements in the claim.
Claims 14 (a location sensor of a navigation device, 15 (an inertial sensor of a navigation device), 17 (location sensor), 18 (an inertial measurement unit of a navigation device), 20 (a GPS receiver of a navigation device and in inertial measurement unit (IMU) of the navigation device) include additional elements that fail to integrate the exception into a practical application nor does it amount to significantly more than the judicial exception.
Claims 13, 14, 15, 16, 17, 18, and 20 add further limitations that fall within mental processes and are directed to the abstract idea.
Claims 18 (in response to the travel frequency exceeding the threshold value, disabling the location sensor of the navigation device and navigating the vehicle based on vertical vehicular motion data without collecting additional geographic position data), 19 (wherein adjusting the collection frequency comprises setting the collection frequency to a value between 0.1 and 0.05 Hz) add further limitations that fall within certain methods of organizing human activity and are directed to the abstract idea.

Double Patenting
Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,209,077.  Although the claims at issue are not identical, they are not patentably distinct from each other because each of the first independent claims teach “in a first time period, collecting…data using a … navigation device; in the first time period, collecting a first set of …data using a …sensor of a navigation device; determining/analyzing a first set of … data …; generating a mapping association between the first set of vertical vehicular motion data and the geophysical position data; in a second time period after the first time period, collecting a second set of …data using the … second independent claims teach “receiving a mapping association between a first set of vertical vehicular motion data and a set of geophysical/geographic position data; after receiving the mapping association, collecting a set of … data; analyzing the set of … data to produce a second set of vertical vehicular motion data; and determining an estimated location of the vehicle based on the second set of vertical vehicular motion data and the mapping association.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULA L SCHNEIDER whose telephone number is (313)446-4881.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/PAULA L SCHNEIDER/Primary Examiner, Art Unit 3668